     Case 3:17-cv-01362 Document 164 Filed 02/14/20 Page 1 of 9 PageID #: 1170



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON and
CABELL COUNTY COMMISSION,

        Plaintiffs,

v.                                                           CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.
________________________________


      PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
                                 COMPEL
        COME NOW Plaintiffs Cabell County Commission and the City of Huntington

(“Plaintiffs”) and respond to Distributor Defendants’ Motion to Compel Further Discovery

Responses (Doc. 149) (“Motion”) and Memorandum in Support of Distributor Defendants’ Motion

to Compel Further Discovery Responses (Doc. 150) (“Memo”).

        I.     BACKGROUND

        The opioid multidistrict litigation consolidated in the Northern District of Ohio and styled

In Re: National Prescription Opiate Litigation (“MDL” or “MDL 2804”) has been pending for

more than two (2) years. The MDL litigation includes marketing claims against the manufacturers,

distribution claims against the distributors and dispensing claims against the pharmacies. The first

bellwether cases in the MDL (“Case Track One” or “CT1”) included both marketing and

distribution claims spanning eleven (11) causes of actions brought by two Ohio Counties,

Cuyahoga and Summit (“CT1 Plaintiffs”). The CT1 Plaintiffs sought both economic damages and

abatement as a remedy. The City of Huntington and Cabell County Commission were selected as

                                                 1
  Case 3:17-cv-01362 Document 164 Filed 02/14/20 Page 2 of 9 PageID #: 1171



the second bellwether (“Case Track Two” or “CT2”). After claims against other defendants were

severed, the matter sub judice, which is limited to a cause of action for public nuisance in

conjunction with civil conspiracy and which seeks only the remedy of abatement, was remanded

to the Southern District of West Virginia.

         Plaintiffs submit that the Motion to Compel raises old issues in a new light given the narrow

factual and legal issues presented in the second bellwether case. Thus, this Motion is both ripe

and important. Plaintiffs also provide notice that we intend to file motions to compel against the

Distributor Defendants in the near future. We are mindful that the defensive positions we take

herein must be reconciled with our offensive positions. Nor do we defend our position by pointing

to deficiencies by our adversaries. Each of the parties have independent obligations to abide by

the Rules. With this in mind, we have carefully reviewed and considered your holdings in Handy

v. State Farm Mut. Auto. Ins. Co., No. 5:15-CV-01950, 2016 WL 146530 (S.D.W. Va. Jan. 12,

2016).

         The Distributor Defendants served their first sets of interrogatories and requests for

production on October 25, 2019. Plaintiffs responded to these requests on December 3, 2019.

Defendants sent Plaintiffs deficiency letters in reference to these responses on December 6, 2019.

The parties conferred on December 13, 2019 and both Plaintiffs subsequently provided Defendants

with additional information. On January 31, 2020, Defendants filed the instant Motion to Compel.

         In their Motion, Distributor Defendants state that they “seek basic information to which

Distributor Defendants are clearly entitled, including certain information that plaintiffs are

normally obligated to disclose automatically pursuant to Rule 26(a) at the outset of any civil

action.” (Memo p. 2). The MDL Court waived initial disclosures at the outset of this litigation.

See Case Management Order 1, ¶9.b (Case: 1:17-md-02804-DAP) (Doc #: 232) (Filed: 04/11/18).


                                                   2
   Case 3:17-cv-01362 Document 164 Filed 02/14/20 Page 3 of 9 PageID #: 1172



Moreover, Plaintiffs disagree that the Distributor Defendants are “clearly entitled” to the discovery

requested in this Motion.

       The Federal Rules of Civil Procedure require the parties to make a good faith effort to

cooperate in discovery. This collaborative approach “also reflects a duty owed to the court system

and the litigation process.” Brown v. Tellermate Holdings Ltd., No. 2:11-CV-1122, 2014 WL

2987051, at *16 (S.D. Ohio July 1, 2014), adopted as modified, 2015 WL 4742686 (S.D. Ohio

Aug. 11, 2015). Defendants’ Motion, however, is clearly an effort to simply further delay the

proceedings of this case by recycling the same discovery arguments they failed to prevail on during

CT1. Accordingly, Distributors’ Motion should be denied in its entirety.

       II.     ARGUMENT

   A. Defendants’ Motion to Compel Seeks to Enforce Unreasonable Requests and Ignores
      Prior, Controlling Discovery Rulings
       It is a well-accepted reality that, “with respect to certain discovery, principally

interrogatories and document production requests, lawyers customarily serve requests that are far

broader, more redundant and burdensome than necessary to obtain sufficient facts to enable them

to resolve the case through motion, settlement or trial.” Mancia v. Mayflower Textile Servs. Co.,

253 F.R.D. 354, 358 (D. Md. 2008). “The rationalization for this behavior is that the party

propounding Rule 33 and 34 discovery does not know enough information to more narrowly tailor

them….” Id.

       Here, however, despite having had ample opportunity to narrow and streamline their

discovery requests, Distributors’ Interrogatories and Requests for Production to Plaintiffs are

virtually identical to Defendants’ prior requests in the CT1. In fact, most – if not all – of the

requests Distributor Defendants currently seek to compel are requests that the Court has previously

concluded were overbroad or disproportionate to the needs of the case. Because there are no new


                                                 3
  Case 3:17-cv-01362 Document 164 Filed 02/14/20 Page 4 of 9 PageID #: 1173



factual or legal circumstances in the instant case that would require that the current disputes be

resolved in a different manner, Defendants’ Motion to Compel the discovery described below

should likewise be denied.

       1. The City of Huntington and Cabell County Have Adequately Responded to
          Distributors’ Interrogatories Nos. 5, 6, 7, and 8.
       Defendants’ Motion to Compel identifies four Interrogatory Requests for which it argues

both the City of Huntington and Cabell County’s responses are deficient. Defendants’ Motion as

to each of these four interrogatories should be denied on the grounds that Plaintiffs have provided

a sufficient response to these Interrogatories, consistent with the prior discovery rulings in the

MDL litigation.

               a) Interrogatory No. 5
       Defendants’ Interrogatory No. 5 asks Plaintiffs to “State the date(s) and the manner in

which You first became aware that Prescription Opioids were being abused within Your

geographic boundaries, that Prescription Opioids were being diverted within Your geographic

boundaries and/or by Your residents, and/or that addiction to Prescription Opioids was occurring

and/or increasing within Your geographic boundaries.” Notably, Distributors served an identical

Interrogatory during CT1 discovery as their Interrogatory No. 13.

       Plaintiffs believe this discovery request attempts to create a factual record for purposes of

a statute of limitations defense and agree that information relating to Defendants’ statute of

limitations defense is an appropriate area for discovery. Accordingly, Plaintiffs’ have responded

to the best of their abilities as political subdivisions with an institutional memory limited to the

current officeholders.   Nevertheless, Plaintiffs have provided Defendants with substantive

responses to this Interrogatory by outlining notable events within their respective communities,



                                                 4
     Case 3:17-cv-01362 Document 164 Filed 02/14/20 Page 5 of 9 PageID #: 1174



acknowledging public knowledge and information within the public domain, and highlighting their

efforts in relation to the opioid crisis.

          Without distracting from the purpose of discovery, it is noteworthy that West Virginia has

adopted the discovery rule and the revelation of the role of the Distributor Defendants is relatively

new. Moreover, West Virginia law provides that the statute of limitations does not begin to run

until the nuisance is abated. State ex rel. Smith v. Kermit Lumber & Pressure Treating Co., 200

W. Va. 221, 488 S.E.2d 901, Syl. Pt. 11 (1997). Plaintiffs fail to understand how any answer other

than the one provided is (a) possible and (b) creates a better factual record for the Distributor

Defendants to assert the affirmative defense.

          Not only does Defendants’ insistence that Plaintiffs provide them with a, singular date

certain ignore that Plaintiffs simply cannot speculate as to the “state of mind” of a public entity at

one definitive moment in time, but also, it ignores that this very same issue has previously been

ruled on.       During Case Track One, plaintiffs similarly provided Defendants with general

information concerning their knowledge of issues relating to opioid use and diversion within their

communities through written responses, document productions, and extensive 30(b)(6) testimony.

Defendants took issue with this, as they do again here, and argued that the CT1 Plaintiffs’ response

was insufficient and that they needed to provide a more definitive answer. Special Master Cohen,

disagreed, however, ruling that “supplementation [was] not required” and finding that the CT1

Plaintiffs’ “responses provided to the Interrogatory and related discovery are sufficient.”1

                   b) Interrogatories No. 6 and 7




1
    See Agenda 173 Ruling dated 5/29/2019.



                                                    5
    Case 3:17-cv-01362 Document 164 Filed 02/14/20 Page 6 of 9 PageID #: 1175



        Distributor’s Interrogatory No. 6 asks Plaintiffs to determine “the maximum number of

pills or other dosage units of Prescription Opioids that should properly have been distributed within

Your geographic boundaries for legitimate medical purposes during each year of the Timeframe,

and explain how You calculated that number.” Similarly, Defendants’ Interrogatory No. 7 asks

Plaintiffs to “state the number of pills or other dosage units of Prescription Opioids that were

diverted from legitimate purposes. . . .” As before, Defendants sought – and ultimately moved to

compel – identical discovery during CT1. In denying Defendants’ Motion to Compel in CT1, the

Special Master concluded that defendants would “obtain sufficient information regarding whether

a given pill was ‘medically legitimate’ simply by virtue of plaintiffs’ answers to interrogatories

addressing specific suspicious orders,” noting that “[w]hile the two categories are not entirely

congruent, most or all orders identified as suspicious by plaintiffs will necessarily include at least

some pills that they believe were dispensed for other than legitimate medical purposes. . . .

defendants’ insistence that they need more exactitude now, before plaintiffs produce their expert

reports, is not well-taken.”2

        In this case, Plaintiffs have endeavored to provide Defendants with as much information

as possible at the very outset of litigation by providing Defendants with extensive ARCOS

information pertaining to their jurisdictions that Plaintiffs intended to rely upon during trial.


2
  See Special Master Cohen’s Discovery Ruling No. 7. Special Master Cohen’s rulings on these issues – which apply
to all of the Discovery Requests Defendants have raised here -- were further underscored by Judge Polster’s December
26, 2019 Evidentiary Order. See Doc. No. 3052. That Order cited the Court’s prior rulings on Defendant’s summary
judgment motions and noted: “In ruling on Defendants’ summary judgment motions, the Court rejected the notion that
Plaintiffs must show that specific opioid orders were diverted.” Id. at 5, citing Judge Polster’s Summary Judgment
Order as to Causation, Doc. No. 2561 at 809, which held:

        “Plaintiffs’ aggregate proof of causation was sufficient to overcome summary judgment; given the massive
        increases in the supply of prescription opioids, combined with evidence suggesting a systemic failure to
        maintain effective controls against diversion, a fact finder could reasonably infer these failures were a
        substantial factor in producing the alleged harm.”




                                                         6
   Case 3:17-cv-01362 Document 164 Filed 02/14/20 Page 7 of 9 PageID #: 1176



Moreover, not only are Plaintiffs under no obligation to identify the number of pills they believe

were “medically legitimate” and the number of pills “diverted from legitimate uses,” but also, even

if they were, this would be the subject of expert testimony and there inappropriate at this stage of

the litigation. Pauley v. CNE Poured Walls, Inc., No. 3:18-CV-01508, 2019 WL 3226996, at *1

(S.D.W. Va. July 17, 2019) (“Moreover, in cases where the parties anticipate the production of ‘an

expert report which will touch on the very contentions at issue, the Court should normally delay

contention discovery until after the expert reports have been served, which may then render moot

any further contention discovery’).

               c) Interrogatory No. 8
       Defendants’ Interrogatory No. 8 asks Plaintiffs to identify “each pharmacy, doctor,

healthcare provider, or other drug retailer who may have diverted or wrongfully dispensed

opioids.” Defendants do not dispute that Plaintiffs have provided a substantive response to this

Interrogatory by identifying certain pharmacies and prescribers. Instead, Defendants take issue

with Plaintiffs’ continued investigation into additional parties who may be responsive to this

request. However, Plaintiffs are continuing to review Defendants’ recently produced and/or

rolling productions of the requested due diligence files and transactional data for Huntington and

Cabell County customers. As a result, Plaintiffs will provide Defendants with a complete list once

they are able to do so based on their review of all related information.

   B. Cabell County has Adequately Responded to Defendants’ Interrogatories Nos. 9 – 11
      and Defendants’ Requests for Production
       Defendants have also taken issue with Cabell County’s responses to Interrogatories Nos.

9, 10, and 11. As indicated before, Cabell County has indicated it would be collecting documents

from relevant parties and that those documents would be produced on a rolling basis. Cabell

County has also provided Defendants with extensive information as to the custodians and


                                                 7
  Case 3:17-cv-01362 Document 164 Filed 02/14/20 Page 8 of 9 PageID #: 1177



databases that it is reviewing in Appendix A to its Responses to Defendants’ Interrogatories and

Requests for Production. Moreover, Cabell County has also indicated that it will supplement its

discovery responses where possible.

       III.   CONCLUSION
       For the reasons set forth above, Plaintiffs respectfully request that the Court deny

Defendants’ Motion to Compel.

Dated February 14, 2020                            Respectfully submitted,

CITY OF HUNTINGTON                                 CABELL COUNTY

/s/ Anne McGinness Kearse                          /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)             Paul T. Farrell, Jr. (WVSB Bar No. 7443)
Joseph F. Rice                                     FARRELL LAW
MOTLEY RICE LLC                                    422 Ninth Street, 3rd Floor (25701)
28 Bridgeside Blvd.                                PO Box 1180
Mount Pleasant, SC 29464                           Huntington, West Virginia 25714-1180
Tel: 843-216-9000                                  Mobile: 304-654-8281
Fax: 843-216-9450                                  paul@farrell.law
akearse@motleyrice.com
jrice@motleyrice.com                               Anthony J. Majestro (WVSB No. 5165)
                                                   POWELL & MAJESTRO, PLLC
Linda Singer                                       405 Capitol Street, Suite P-1200
David I. Ackerman                                  Charleston, WV 25301
MOTLEY RICE LLC                                    Tel.: 304-346-2889
401 9th Street NW, Suite 1001                      Fax: 304-346-2895
Washington, DC 20004                               amajestro@powellmajestro.com
Tel: 202-232-5504
Fax: 202-386-9622                                  Michael A. Woelfel (W.Va. Bar ID 4106)
lsinger@motleyrice.com                             WOELFEL AND WOELFEL, LLP
dackerman@motleyrice.com                           801 Eighth Street
                                                   Huntington, West Virginia 25701
Charles R. “Rusty” Webb (WVSB No. 4782)            304.522.6249
THE WEBB LAW CENTRE, PLLC                          304.522.9282: fax
716 Lee Street, East                               mikewoelfel3@gmail.com
Charleston, West Virginia 25301
Telephone: (304) 344-9322
Facsimile: (304) 344-1157
rusty@rustywebb.com


                                               8
  Case 3:17-cv-01362 Document 164 Filed 02/14/20 Page 9 of 9 PageID #: 1178



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 14, 2020, the foregoing has been served via email
only to defense counsel at xALLDEFENDANTS-MDL2804-Service@arnoldporter.com and has
been filed electronically using the Court’s CM/ECF system and will be served via the Court’s
CM/ECF filing system, which will send notification of such filing to the attorneys of record at
their email-addresses on file with the Court.


                                                   Respectfully Submitted,

                                                   /s/ Monique Alycia Christenson
                                                   Monique Alycia Christenson
                                                   MOTLEY RICE LLC
                                                   28 Bridgeside Blvd.
                                                   Mount Pleasant, SC 29464
                                                   Tel: 843-216-9000
                                                   Fax: 843-216-9450
                                                   mchristenson@motleyrice.com




                                              9
